UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6601


TAVON P. SINGLETARY,

                    Petitioner - Appellant,

             v.

STATE OF MARYLAND; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:16-cv-03591-JFM)


Submitted: July 20, 2017                                          Decided: July 25, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tavon P. Singletary, Appellant Pro Se. Edward John Kelley, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tavon P. Singletary seeks to appeal an order of the district court dated April 27,

2017. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Our

review of the docket does not reveal an order entered on that date. To the extent that

Singletary seeks to appeal the district court’s orders ordering him to file a response to the

Respondent’s motion to dismiss or returning improperly filed discovery motions, those

orders are not final nor are they immediately appealable interlocutory or collateral orders.

Moreover, although the district court dismissed Singletary’s 28 U.S.C. § 2254 (2012)

petition after he filed his notice of appeal, his premature notice of appeal cannot be saved

by the doctrine of cumulative finality. In re Bryson, 406 F.3d 284, 288 (4th Cir. 2005).

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2